554 P.2d 255 (1976)
Roxanne HUNT, Appellant,
v.
The STATE of Nevada, Respondent.
No. 8971.
Supreme Court of Nevada.
September 17, 1976.
Morgan D. Harris, Public Defender, and Terrence M. Jackson, Deputy Public Defender, Las Vegas, for appellant.
Robert List, Atty. Gen., Carson City, George E. Holt, Dist. Atty., and Howard C. Jones, Deputy Dist. Atty., Las Vegas, for respondent.

OPINION
PER CURIAM:
At the conclusion of a bench trial Roxanne Hunt was adjudged guilty of the crime of grand larceny, a felony under NRS 205.220. After receiving a four (4) year sentence, which was suspended, and being placed on probation for three (3) years, she perfected this appeal contending the evidence was insufficient to sustain the conviction.
Whether the trier of fact in a criminal case is a jury  or a judge, as here  the sufficiency of the evidence test is the same.
The test "... for sufficiency upon appellate review is not whether this court is convinced of the guilt of the defendant beyond a reasonable doubt, but whether this court can conclude the trier of facts could, acting reasonably, be convinced to the degree of certitude by the evidence which it had a right to believe and accept as true." Crowe v. State, 84 Nev. 358, 366, 441 P.2d 90, 95 (1968). Cf. Sanders v. State, 90 Nev. 433, 529 P.2d 206 (1974).
"That the evidence is insufficient to warrant the judgment cannot be maintained, as there is substantial testimony for its support. In fact, the case seems to have been fairly tried and properly decided, both in fact and law." Blackie v. Cooney, 8 Nev. 41, 49 (1872). Accordingly, we affirm.